Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 13, 2017                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  156221(64)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
  KHALANI CARR,                                                                                           Kurtis T. Wilder,
           Plaintiff-Appellee,                                                                                        Justices
                                                                    SC: 156221
  v                                                                 COA: 330115
                                                                    Oakland CC: 13-134098-NI
  ROGER A. REED, INC., d/b/a REED WAX,
  AMOCO OIL COMPANY, a/k/a BP
  PRODUCTS NORTH AMERICA, INC., and
  THE INTERNATIONAL GROUP, INC.,
               Defendants-Appellees,
  and
  KELLER HEARTT COMPANY, INC., and SASOL
  WAX NORTH AMERICA CORPORATION, a/k/a
  SASOL WAX NORTH AMERICA, INC., a/k/a
  SASOL CHEMICALS USA, LLC,
           Defendants-Appellants,
  and
  PROS SERVICE, INC.,
             Defendant.
  ___________________________________________/

          On order of the Chief Justice, the motion of defendant-appellee Roger A. Reed,
  Inc., to file a response to defendants-appellants’ application for leave to appeal and to
  plaintiff-appellee’s answer is GRANTED. The response submitted on October 6, 2017,
  is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 October 13, 2017
                                                                               Clerk